Citation Nr: 1755496	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-05 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for endometriosis.

3.  Entitlement to service connection for a pelvic infection, to include as secondary to endometriosis.

4.  Entitlement to service connection for upper respiratory disability, claimed as sinusitis.


REPRESENTATION

The Veteran is represented by:  The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to August 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing has been associated with claims file.

The Veteran has reasonably raised the issue of entitlement to a compensable rating for cephalgia.  As an appeal of this issue has not been perfected, the Board lack's jurisdiction to adjudicate it herein.  As such, this claim is referred to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).



REMAND

Migraine Headaches

In August 2010, the Veteran submitted a claim of entitlement to service connection for migraine headaches.  In a March 2012 rating decision, service connection was granted for cephalgia (headaches).  The RO assigned a noncompensable rating to the Veteran's service-connected cephalgia under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which concerns migraine headaches.  The Veteran perfected an appeal of this decision seeking to establish service connection for "migraine headaches," claiming that she experienced this disability during and since her active duty.  

During a November 2016 hearing, the Veteran appeared to be unaware that service connection had been granted for cephalgia and, further, expressed dissatisfaction with the noncompensable rating assigned thereto.

The Board finds that the Veteran has reasonably raised the issue of entitlement to a compensable rating for her service-connected cephalgia.  The issue of entitlement to migraine headaches as a separate and distinct disability is inextricably intertwined with the reasonably raised claim and, thus, it must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); 38 C.F.R. § 4.14 (2017).

Endometriosis and Pelvic Infection

The Veteran was provided a VA examination pursuant to these claims in November 2010.  The Board finds that the examiner's etiological opinions are conclusory and fail to take into consideration the Veteran's competent report of lay observable pain beginning during her active duty.  Additionally, the examiner did not consider whether the Veteran's documented in-service symptoms represented the onset of the Veteran's endometriosis even though the diagnosis of endometriosis was first rendered after her active duty.  In particular, the examiner did not discuss whether a Bartholin's cyst, diagnosed in March 1999, could be a manifestation of endometriosis.  This discussion is critical given the Veteran's assertion that endometriosis can only be definitely diagnosed via an invasive surgical procedure (laparoscopically), which was not administered during her active duty.  As such, the Board finds that a remand is warranted in order to provide the Veteran another VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Upper Respiratory Disability

The Veteran underwent a VA examination in November 2010, which resulted in a diagnosis of upper respiratory infection, resolved without residual.  This determination was predicated on clinical findings obtained during the examination, primarily, normal radiological findings.  The Veteran asserts that her sinusitis occurs periodically, but was not present during the November 2010 VA examination.  According to a January 2009 private treatment report, the assessment was sinusitis, acute, and the Veteran was provided a "refill" of her prescribed medication.  The examiner did not address whether the Veteran experiences an upper respiratory disability such as sinusitis despite the fact that it was not clinically manifest during the examination.  As such, the Board finds that a remand to provide the Veteran another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination in order to ascertain the presence of any upper respiratory disability, including, but not limited to sinusitis.  The Veteran's electronic claims file must be made available to and reviewed the examiner.  The examiner must fully describe all manifestations of such a disability.  All necessary tests must be conducted and all clinical findings must be reported in detail.  

After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether any upper respiratory disability at least as likely as not (a 50 percent probability or greater) originated during her period of active service or is otherwise etiologically related to her active service.  In so doing, the examiner must specifically discuss the Veteran's January 2008 and January 2009 private treatment reports regarding sinusitis diagnoses and a prescribed medication, and the Veteran's assertion that her sinusitis occurs periodically.  A complete rationale must be provided for any rendered opinion.

2.  Provide the Veteran with a VA examination regarding her endometriosis and pelvic infection.  The Veteran's electronic claims file must be made available to and reviewed the examiner.  The examiner must fully describe all manifestations of and/ or residuals of these disabilities.  All necessary tests must be conducted and all clinical findings must be reported in detail.  

After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether endometriosis at least as likely as not (a 50 percent probability or greater) originated during her period of active service or is otherwise etiologically related to her active service.  In so doing, the examiner must specifically discuss the March 1999 finding of a Bartholin's cyst, as well the Veteran's competent lay observable symptoms, such as pain.  Moreover, the examiner is asked to discuss the difficulty in confirming a diagnosis of endometriosis without an invasive surgical procedure, which the Veteran did not undergo during her active duty.  A complete rationale must be provided for any rendered opinion.

3.  Provide the Veteran with a VA examination regarding her cephalgia/migraine headaches.  The Veteran's electronic claims file must be made available to and reviewed the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted and all clinical findings must be reported in detail.  After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether the Veteran experiences migraine headaches as a separate and distinct disability from her cephalgia.   If so, the examiner must provide an opinion as to which symptoms are attributable to the Veteran's cephalgia and which are attributable to migraine headaches.  If migraine headaches are found to be separate and distinct from cephalgia, the examiner is asked to provide an opinion as to whether migraine headaches at least as likely as not (a 50 percent probability or greater) originated during her period of active service or is otherwise etiologically related to her active service.  If both disabilities are present and they cannot be distinguished, the examiner must consider the symptoms of migraine headaches as part of the Veteran's cephalgia.  A complete rationale must be provided for any rendered opinion.

4.  Notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

